Case 4:20-cv-00577-CVE-JFJ Document 1 Filed in USDC ND/OK on 11/10/20 Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF OKLAHOMA

  (1) WAREHOUSE MARKET, INC.,                          )
                                                       )
                 Plaintiff,                            )
                                                       )       Case No. _____________
  v.                                                   )
                                                       )
  (1) STATE OF OKLAHOMA, ex rel.                       )
  OKLAHOMA TAX COMMISSION,                             )
                                                       )
                 Defendant.                            )

                                            COMPLAINT

          Plaintiff Warehouse Market, Inc., seeks a declaratory judgment that State of Oklahoma,

  ex rel. Oklahoma Tax Commission (“OTC”), is not entitled to tax retail sales at Warehouse

  Market’s grocery store, which is located on restricted Indian land in Okmulgee, Oklahoma.

  Warehouse Market alleges and states the following:

                              PARTIES, JURISDICTION, AND VENUE

         1.      Plaintiff Warehouse Market is an Oklahoma company incorporated in the State of

  Oklahoma with its principle place of business in Tulsa County, Oklahoma, and is authorized to do

  business in Oklahoma.

         2.      Defendant OTC is an agency of the State of Oklahoma with an office in Tulsa,

  Oklahoma.

         3.      Jurisdiction is proper in this court under 28 U.S.C. § 1331 because this civil action

  presents a federal question arising under the Constitution, laws, and treaties of the United States.

  Venue is proper in this court under 28 U.S.C. § 1391(b)(1), § 1391(b)(2), and § 1391(b)(3).




                                                   1
Case 4:20-cv-00577-CVE-JFJ Document 1 Filed in USDC ND/OK on 11/10/20 Page 2 of 7




                                                   FACTS

          4.      Warehouse Market operates a grocery store known as Cox Cash Saver Cost Plus,

  which is located in a shopping center at 1701 S. Wood Drive in Okmulgee, Oklahoma.

          5.      The shopping center is located on restricted Indian land within the jurisdiction of

  the Muscogee (Creek) Nation, a federally recognized tribal government.

          6.      Under its lease, Warehouse Market pays monthly rent to Pinnacle Management &

  Consulting, LLC, a limited liability company, which leases the property through a Bureau of Indian

  Affairs master lease.

          7.      Until October 2018, Warehouse Market had been collecting and paying a 10.083

  sales tax to OTC on the taxable sales of items at the store.

          8.      In September 2018, Warehouse Market was forwarded a letter from the Muscogee

  (Creek) Nation, stating that under the BIA master lease, effective October 1, 2018, any retail sales

  on the property were subject to a six percent sales tax, payable to the Muscogee (Creek) Nation

  Tax Commission. The letter further stated that it was the Muscogee (Creek) Nation’s position that

  Warehouse Market had no obligation to pay taxes to any city, county, or state agencies, because

  the Muscogee (Creek) Nation Tax Commission was the only authorized taxation agency allowed

  to assess or collect taxes on restricted land.

          9.      Warehouse Market submitted full payment of six percent of its October sales to the

  Muscogee (Creek) Nation and an additional 10.083 percent to the OTC, and notified the OTC that

  pursuant to the Muscogee (Creek) Nation’s notice, Warehouse Market would stop remitting state

  and local taxes to the OTC.

          10.     On November 21, 2018, OTC sent a letter to Warehouse Market, stating that sales

  on restricted Indian land were subject to state and local taxes; that Warehouse Market was not



                                                     2
Case 4:20-cv-00577-CVE-JFJ Document 1 Filed in USDC ND/OK on 11/10/20 Page 3 of 7




  relieved from the requirements of the Oklahoma Tax Code; and that failure to remit state and local

  sales to the State would result in closure of the business and/or revocation of the business’s sales

  tax permit.

         11.     On November 30, 2018, Warehouse Market received a notice from the Muscogee

  (Creek) Nation Office of the Tax Commission stating that Warehouse Market was in violation of

  the Tribal Sales Tax rules and would be subject to interest, fines, and/or revocation of license(s) if

  remedial action was not taken.

         12.     Warehouse Market filed an interpleader action in state court, Okmulgee County

  Case No. CV-2018-96, naming OTC, Pinnacle Management & Consulting, LLC, and the

  Muscogee (Creek) Nation as Defendants. The Muscogee (Creek) Nation was dismissed, and

  summary judgment in Warehouse Market’s favor against OTC was granted on November 21,

  2019. In its order, the trial court stated, “Defendant Oklahoma Tax Commission is not currently

  entitled to retail tax proceeds at Plaintiff’s subject matter retail establishment unless and until the

  legitimate dispute between the Muscogee (Creek) Nation and the Oklahoma Tax Commission as

  to taxation authority is resolved in another forum or tribunal.” (Emphasis in the original). OTC

  has appealed that decision to the Oklahoma Supreme Court in Case No. 118,504.

         13.     OTC is continuing to insist it is entitled to tax all sales at Warehouse Market’s

  Okmulgee store.

         14.     Warehouse Market is continuing to collect 10.083 percent sales tax from its

  customers, pending a final decision on the question of the State of Oklahoma’s right to tax sales

  on restricted Indian land.

                 FIRST CAUSE OF ACTION: DECLARATORY JUDGMENT

         15.     Warehouse Market adopts by way of reference each allegation set forth above in



                                                    3
Case 4:20-cv-00577-CVE-JFJ Document 1 Filed in USDC ND/OK on 11/10/20 Page 4 of 7




  paragraphs 1-14.

          16.    The federal question presented is whether the State of Oklahoma can collect sales

  tax on retail sales at Warehouse Market’s Okmulgee store, which is located on restricted Indian

  land.

          17.    OTC’s attempt to tax is contrary to the general, long-time Federal policy of

  encouraging tribal self-sufficiency and economic development.

          18.    OTC’s attempt to tax sales on Indian land frustrates that goal, because no business

  would agree to open a retail store on restricted Indian land that was required to collect double taxes

  from its customers -- six percent for the Nation, and 10.083 percent for the State.

          19.    OTC’s attempt to tax is also contrary to 25 C.F.R. § 162.017(b), the specific Bureau

  of Indian Affairs’ regulation stating that sales under a lease on Indian land are “subject to taxation

  by the Indian tribe with jurisdiction” and are “not subject to any . . . tax . . . imposed by any State

  or political subdivision of a State.” (Emphasis added).

          20.    Further, OTC’s attempt to tax is preempted under the balancing test enunciated by

  the United States Supreme Court in White Mountain Apache Tribe v. Bracker, 448 U.S. 136, 100

  S.Ct. 2578 (1980), which barred a State from imposing a motor carrier license tax and fuel use

  taxes on non-Indian logging companies that harvested timber on a reservation.

          21.    That test requires “a particularized inquiry into the nature of the state, federal, and

  tribal interests at stake, an inquiry designed to determine whether, in the specific context, the

  exercise of state authority would violate federal law.” Bracker, 448 U.S. at 145, 100 S.Ct. at 2584.

          22.    Examining these interests leads to the conclusion that the State should not be

  allowed to tax sales at the Okmulgee store:

                 a.      The Federal Government’s “overriding goal” is Indian self-government



                                                    4
Case 4:20-cv-00577-CVE-JFJ Document 1 Filed in USDC ND/OK on 11/10/20 Page 5 of 7




  through “encouraging self-sufficiency and economic development,” Shivwits Band of Paiute

  Indians v. Utah, 428 F.3d 966, 981-82 (10th Cir. 2005), 99 (1982). This goal is frustrated if

  commercial tenants on Indian land were required to collect state and tribal taxes from their

  customers. Further, Federal interests are greatest when the government's regulation of a given

  sphere is “comprehensive and pervasive,” Tulalip Tribes v. Washington, 349 F. Supp. 3d 1046,

  1057 (W.D. Wash. 2018), which is the case here: “the federal government administers an

  extensive, exclusive, comprehensive, and pervasive regulatory framework governing the leasing

  of Indian land.” Seminole Tribe of Fla. v. Stranburg, 799 F.3d 1324, 1341 (11th Cir. 2015).

                 b.      The Muscogee (Creek) Nation has a financial interest in the State refraining

  from taxing sales on Indian land, because the additional State tax that a lessee has to pay makes

  leasing the property unworkable. Plus, there is the additional interest of tribal sovereignty, “which

  historically gave state law ‘no role to play’ within a tribe's territorial boundaries.” Wagnon v.

  Prairie Band Potawatomi Nation, 546 U.S. 95, 112, 126 S. Ct. 676 (2005).

                 c.      The State interests are not as strong. Oklahoma’s State’s sales tax statute is

  designed “to provide funds for the financing of the program provided for by the Oklahoma Social

  Security Act and to provide revenues for the support of the functions of the state government of

  Oklahoma,” 68 O.S. § 1353(A), indicating that the interest of the State in its sales tax is for the

  purpose of raising general revenue. A state’s generalized interest in raising revenue is not

  sufficient “to permit its proposed intrusion into the federal regulatory scheme.” Bracker, 448 U.S.

  at 150, 100 S. Ct. at 2587.

         23.     Bracker also states that in balancing the competing interests at stake, the imposition

  of the State tax is impermissible where (a) the Federal Government has undertaken comprehensive

  regulation; (b) a number of the policies underlying the federal regulatory scheme are threatened



                                                   5
Case 4:20-cv-00577-CVE-JFJ Document 1 Filed in USDC ND/OK on 11/10/20 Page 6 of 7




  by the taxes; and (c) the tax cannot be justified except in terms of a generalized interest in raising

  revenue. Bracker, 448 U.S. at 151, 100 S.Ct. at 2588.

         24.     Analyzing these interests also leads to the conclusion that the State should not be

  allowed to tax sales at the Okmulgee store:

                 a.       Comprehensive Federal regulation: The preamble to the BIA regulation

  published in the Federal Register expressly states that the federal regulatory scheme for Indian

  leasing is comprehensive and precludes state taxation. 77 Fed. Reg. 72447.

                 b.       Policies threatened by the tax: as stated above, the policy of encouraging

  economic development of the tribes is obviously threatened by the State tax, because the Muscogee

  (Creek) Nation could not attract tenants who were required to collect both State and Tribal taxes

  from their customers.

                 c.       Justification for the tax: as stated above, OTC only has a “generalized

  interest in raising revenue,” which is not sufficient. Bracker, 448 U.S. at 151, 100 S.Ct. at 2588.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Warehouse Market respectfully prays for a judgment in is favor

  as follows:

         1.      Warehouse Market seeks a declaration that Defendant State of Oklahoma, ex rel.

  Oklahoma Tax Commission is not entitled to tax retail sales at Warehouse Market’s Okmulgee,

  Oklahoma grocery store.

         2.      Such further relief as the Court may deem appropriate.




                                                    6
Case 4:20-cv-00577-CVE-JFJ Document 1 Filed in USDC ND/OK on 11/10/20 Page 7 of 7




                                     Respectfully submitted,



                                     s/Randall Jay Lewin________
                                     James H. Ferris, OBA No. 2883
                                     Randall Jay Lewin, OBA No. 16518
                                     Scott Morgan, OBA No. 30183
                                     MOYERS MARTIN, LLP
                                     Mid-Continent Tower
                                     401 South Boston Avenue, Suite 1100
                                     Tulsa, Oklahoma 74103-4028
                                     Telephone: (918) 582-5281
                                     Facsimile: (918) 585-8318
                                     ferris@moyersmartin.com
                                     smorgan@moyersmartin.com
                                     rlewin@moyersmartin.com
                                     Attorneys for Plaintiff Warehouse Market, Inc.




                                        7
